Dissenting Opinion by
Hoffman, J.:
Appellant contends that he was denied due process of law because the Commonwealth failed to disclose its knowledge that a key prosecution witness would recant testimony at time of trial.
*82On October 13, 1972, the appellant, Robert Hicks, and his co-defendant, Jerome Jackson, were arrested and charged with aggravated robbery, assault and battery, and conspiracy. At a preliminary hearing, on November 6, 1972, one of the victims, Israel Wildman, positively identified Jackson as the man who had choked him and demanded money. He identified the appellant as the man who just stood by during the attack. Trial was held before the Honorable John R. Meade, Judge of the Common Pleas Court of Philadelphia County, sitting without a jury, on February 13 and 14,1973. At the trial, Mr. Wildman, the key prosecution witness, changed his testimony and positively identified the appellant as the man who had choked him and demanded his money. Primarily on the basis of this recantation, the appellant was found guilty of aggravated robbery and assault and battery, and subsequently sentenced to a 3-15 year term of imprisonment.
When confronted on cross-examination with the contradictory testimony at the preliminary hearing, Mr. Wildman declared that his reluctance to identify the appellant as the aggressor at the pre-trial hearing was prompted by threats from various people. He stated, however, that immediately after the hearing, he told the detective and the district attorney that he had falsely testified, and that the real aggressor had been the appellant. This fact was not disclosed to the defense until time of trial, three months later.
Appellant contends that he was denied due process of law because of the failure of the Commonwealth to inform the defense of the “error”. Appellant argues that his entire defense was prepared on the basis of opposing appellant’s alleged “tacit participation”. Appellant submits that if he had known that the testimony given at the preliminary hearing would be recanted at trial, this knowledge would have influenced such crucial tactical decisions as the vigorous litiga*83tion of pre-trial motions, whether to demand a trial by jury or agree to a non-jury trial, whether to request the sequestration of witnesses, and the overall preparation of a defense. Appellant insists that the withholding of incriminating evidence of the key prosecution witness so violates his basic fundamental rights that a new trial must be granted.1
The appellant correctly points out that our courts take a dim view of recanted testimony. As our Supreme Court has said: “Recanting testimony is exceedingly unreliable, and . . . [t]here is no less reliable form of proof, especially when it involves an admission of perjury.” Commonwealth v. Mosteller, 446 Pa. 83, 89, 284 A. 2d 786 (1971). Nevertheless, such testimony is admissible, and the credibility of such evidence is for the trier of fact and may only be reversed where there has been a clear abuse of discretion. Commonwealth v. Sholder, 201 Pa. Superior Ct. 642, 644-645, 193 A. 2d 632 (1963). In the instant case, the key prosecution witness explained that his prior inconsistent testimony had been made because of fear of reprisal. It was entirely within the trial court’s discretion to accept this explanation and to find the recanted testimony as credible. The difficulty arises, however, from the fact that the testimony at trial which was the most incriminating evidence against the appellant, and which *84was a complete refutation of the prior sworn testimony, was known to the Commonwealth prior to trial and withheld from the defense until the day of trial.
While prior Pennsylvania Supreme Court cases have reversed convictions because withheld testimony would have tended to exonerate or exculpate the defendant, the same considerations, as announced in these cases, should be applied to the circumstances of the instant case. In Lewis v. Lebanon Court of Common Pleas, 436 Pa. 296, 300, 301, 260 A. 2d 184 (1966), our Supreme Court held: “Generally speaking, an attorney who represents the Commonwealth in a criminal proceeding is unlike an ordinary party to an adversary proceeding. The interests of the Commonwealth do not require that a district attorney should win every case, but rather that justice should be done. The state has an interest in seeing that the innocent not be wrongfully punished, as well as in convicting the guilty. . . . A district attorney may not suppress evidence or secrete witnesses; indeed, such conduct may constitute a denial of due process under the United States Constitution.” See also Commonwealth v. Smith, 417 Pa. 321, 208 A. 2d 219 (1965).
Under the facts of the instant appeal, where the Commonwealth withholds evidence that is contrary to sworn testimony at the preliminary hearing, and which seriously affects the appellant’s case thereby permitting the appellant to set up a blind defense, such conduct “casts the prosecutor in the role of an architect of a proceeding that does not comport with standards of justice, even though, as in the present case, his action is not The result of guile’.” Brady v. Maryland, 373 U.S. 83, 88 (1963).
The judgment of sentence should be reversed, and the case remanded for a new trial.
Spaeth, J., joins in this dissenting opinion.

 Appellant also argues that the testimony of Mr. Wildman was incompetent and should not have been admitted. In support of this argument, the appellant relies on 19 P.S. §682(a), which provides that the testimony of a convicted perjurer is incompetent. While it is true that Mr. Wildman changed his testimony and that the prior identification under oath was a falsehood, this is insufficient to make the recantation at trial inadmissible. The enactment which the appellant relies upon has been construed narrowly, and, this Court has even held that the testimony of a person convicted of perjury but not yet sentenced on that offense is competent and admissible. Commonwealth v. Shadduck, 168 Pa. Superior Ct. 376, 77 A. 2d 673 (1951).